DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 3/3/2020 and reviewed by the Examiner.
Election/Restrictions
Newly amended claim 11 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The applicant has amended claim 11 to attempt to an embodiment in which there is no overlap between the forward and rear wing segments, however the initial embodiment that was claimed state that the forward and rear wing segments are meant to overlap, and it is not possible for the forward and rear wing segments to both not overlap and overlap at the same time while in the forward flight position.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  However, the examiner does not believe that the claim 11 as currently amended is narrow enough to claim the lack of overlap that is discussed in the applicants arguments, but if claim 11 is amended to clearly claim the lack of overlap between the forward and rear wing segments, then claim 11 would withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simpson (PGPub #2006/0157614).
Regarding claim 1, Simpson teaches an aircraft comprising: an airframe comprising a wing assembly (11 as seen in figure 2) that includes a forward wing segment (12 as seen in figure 2) and a rear wing segment (12 as seen in figure 2), wherein the forward wing segment is positioned within the airframe forward of at least a portion of the rear wing segment (12 as seen in figure 2), wherein the forward wing segment and the rear wing segment define outboard-most portions of the wing assembly (12 as seen in figure 2, as can be seen in figure 2 when viewed from the side there is nothing located outboard of the forward and rear wing segments), and wherein the wing assembly is configured to be selectively transitioned among: (i) a forward thrust configuration (12 as seen in figure 1a) in which the forward wing segment and the rear wing segment define a continuous airfoil shape (12 as seen in figure 1a); and (ii) a plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c) in which the (12 as seen in figures 1b, and 1c); wherein the forward wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of forward wing segment tilt positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the plurality of forward wing segment tilt positions comprises a forward wing segment forward thrust position (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and a plurality of forward wing segment pitched positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the forward wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and the plurality of forward wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5).
Regarding claim 2, Simpson teaches the aircraft of claim 1, wherein the forward wing segment defines a forward wing segment airfoil when the wing assembly is among the plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c).
Regarding claim 3, Simpson teaches the aircraft of claim 2, wherein the rear wing segment defines a rear wing segment airfoil when the wing assembly is among the plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c), and wherein the forward wing segment airfoil and the rear wing segment airfoil define discrete airfoil shapes when the wing assembly is among the plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c, as can be seen the front and rear segments are airfoil shaped which will inherently generate lift).
Regarding claim 4, Simpson teaches the aircraft of claim 3, wherein the forward wing segment airfoil and the rear wing segment airfoil are configured to induce lift in the aircraft (12 as seen in figures 1a, 1b, and 1c)
Regarding claim 5, Simpson teaches the aircraft claim 1, wherein the rear wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of rear wing segment tilt positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the plurality of rear wing segment tilt positions comprises a rear wing segment forward thrust position (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and a plurality of rear wing segment pitched positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the rear wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and the plurality of rear wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5).
Regarding claim 6, Simpson teaches the aircraft of claim 5, wherein the aircraft comprises one or more tilt mechanisms (Paragraph 32, lines 1-8), and wherein the one or more tilt mechanisms are configured to tilt the forward wing segment among the plurality of forward wing segment tilt positions and the rear wing segment among the plurality of rear wing segment tilt positions in unison (12 as seen in figures 1b, and 1c, and Paragraph 32, lines 1-8, and Paragraph 39, lines 9-10).
Regarding claim 7, Simpson teaches the aircraft of claim 5, wherein when the forward wing segment is tilted among the plurality of forward wing segment pitched positions (12 as seen in figures 1b, and 1c) and the rear wing segment is tilted among the plurality of rear wing segment tilt positions (12 as seen in figures 1b, and 1c), the forward wing segment and the rear wing segment define a passage volume therebetween (12 as seen in figures 1b, and 1c).
Regarding claim 9, Simpson teaches the aircraft of claim 7, wherein the passage volume is configured to direct airflow across an upper surface of the forward wing segment (12 as seen in figure 1b) and prevent airflow separation from the upper surface of the forward wing segment (12 as seen in figure 1b).
Regarding claim 10, Simpson teaches the aircraft of claim 1, wherein a trailing edge region of the forward wing segment and a leading-edge region of the rear wing segment overlap when the wing assembly is in the forward thrust configuration (12 as seen in figure 1a).
Regarding claim 11, Simpson teaches the aircraft of claim 1, wherein a trailing edge region of the forward wing segment is positioned proximate to and forward of a leading-edge region of the rear wing segment when the wing assembly is in the forward thrust configuration (12 as seen in figure 1a, as can be seen in figure 1a every portion of the trailing edge region of the forward wing segment is located forward of the corresponding leading-edge region of the rear wing segment).
Regarding claim 14, Simpson teaches the aircraft of claim 1, wherein the aircraft further comprises one or more propulsion units (14) operatively coupled to the airframe (14 as seen in figure 2) that are configured to supply thrust to the aircraft when the wing assembly is in the forward thrust configuration (Paragraph 34, lines 1-10)and when the wing assembly is among the plurality of pitched thrust configurations (Paragraph 35, line 1-Paragraph 36, line 5).
Regarding claim 16, Simpson teaches the aircraft of claim 1, wherein the wing assembly defines a frontal area when the wing assembly is among the plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c), wherein the frontal area of the wing assembly is smaller than a sum of frontal areas defined by the forward wing segment and the rear wing segment (12 as seen in figures 1b, and 1c).
Regarding claim 17, Simpson teaches the aircraft of claim 1, wherein the wing assembly further comprises one or more additional rear wing segments (12 as seen in figure 2) that are positioned within the wing assembly rearwardly of the rear wing segment (12 as seen in figure 2), and wherein the one or more additional rear wing segments are configured to define the continuous airfoil shape with the (12, 12a, and 12b as seen in figure 3).
Regarding claim 18, Simpson teaches the aircraft of claim 17, wherein each additional rear wing segment is configured to be selectively tilted among a plurality of additional rear wing segment tilt positions (12 as seen in figures 1b, and 1c), wherein the plurality of additional rear wing segment tilt positions comprises an additional rear wing segment forward thrust position that corresponds to the forward thrust configuration of the wing assembly (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and a plurality of additional rear wing segment pitched thrust positions that correspond to the plurality of pitched thrust configurations of the wing assembly (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (PGPub #2006/0157614) in view of Taylor (US #3,666,209).
Regarding claim 8, Simpson teaches the aircraft of claim 7, but does not teach that the aircraft comprises one or more propulsion units that are operatively coupled to the forward wing segment, and (16) that are operatively coupled to the forward wing segment (14, and 16 as seen in figure 1), and wherein the passage volume is configured to channel slipstreams generated by the one or more propulsion units (14, 15, and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have propulsion units mounted on the forward wing segments to direct air through the passage because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having propulsion units mounted on the forward wing segments to direct air through the passage is that it helps to stabilize the flow over the wings and assist the aircraft in transitioning between forward and vertical flight by rotating the propulsion units.
Regarding claim 12, Simpson teaches the aircraft of claim 1, but does not teach that the wing assembly comprises one or more transition panels that are configured to form one or more smooth transition surfaces between the rear Page 4 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/808,223wing segment and the forward wing segment when the wing assembly is in the forward thrust configuration.  However, Taylor does teach that the wing assembly comprises one or more transition panels (26) that are configured to form one or more smooth transition surfaces between the rear wing segment and the forward wing segment when the wing assembly is in the forward thrust configuration (14b, 15b, and 26 as seen in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transition panels between the wing segments when it is in the forward thrust configuration because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having transition panels between the wing segments when it is in the forward thrust configuration is that it helps to close the openings between the segments which helps to maximize the lift that is generated by wing.
Regarding claim 13, Simpson as modified by Taylor teaches the aircraft of claim 12, but Simpson does not teach that the one or more transition panels are configured to be selectively and operatively (14b, 15b, and 26 as seen in figure 7, and Column 2, lines 68-70), and wherein the one or more transition panels are configured to be selectively and operatively extended to operatively contact the rear wing segment when the wing assembly is selectively and operatively transitioned to the forward thrust configuration from among the plurality of pitched thrust configurations (14b, 15b, and 26 as seen in figure 6, and Column 2, lines 68-70).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transition panel move between contacting the rear segment in the forward flight position and not contacting the rear segment in a pitched thrust position because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having the transition panel move between contacting the rear segment in the forward flight position and not contacting the rear segment in a pitched thrust position is that it allows the wing to be sealed when in forward flight to generate the most lift while also allowing a passage to form between the segments in a pitched position to help control the aircraft.
Regarding claim 15, Simpson teaches the aircraft of claim 14, but does not teach that the one or more propulsion units are operatively coupled to the forward wing segment, wherein the one or more propulsion units are configured to be tilted with the forward wing segment among the plurality of forward wing segment tilt positions, and wherein the one or more propulsion units are configured to (14b, and 16b as seen in figure 2), wherein the one or more propulsion units are configured to be tilted with the forward wing segment among the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4), and wherein the one or more propulsion units are configured to supply thrust to the aircraft along a plurality of thrust vectors that correspond to the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a propulsion unit coupled to the forward wing segment that moves with the forward wing segment because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having a propulsion unit coupled to the forward wing segment that moves with the forward wing segment is that it allows the thrust to be vectored with the wings which helps with the transition between forward and vertical flight.
Regarding claim 20, Simpson teaches a method of operating an aircraft that comprises a wing assembly (11 as seen in figure 2) having a forward wing segment and a rear wing segment (12 as seen in figure 2), the method comprising: transitioning the aircraft to a cruise configuration by: (i) selectively tilting the forward wing segment from a forward wing segment pitched position (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5, Paragraph 32, lines 1-8, and Paragraph 39, lines 9-10), in which the forward wing segment forms a forward wing segment airfoil that defines an outboard most portion of the wing assembly (12 as seen in figure 2, as can be seen in figure 2 when viewed from the side there is nothing located outboard of the forward and rear wing segments), to a forward wing segment forward thrust position in which the forward wing segment and the rear wing segment define a continuous airfoil shape (12 as seen in figure 1a, and Paragraph 34, lines 1-10).  But Simpson does not teach controlling elevation of the aircraft by controlling vectored thrust induced in the 
However, Taylor does teach controlling elevation of the aircraft by controlling vectored thrust induced in the aircraft by one or more propulsion units (14b and 16b as seen in figures 2, and 4); and supplying thrust to the aircraft with the one or more propulsion units in a forward thrust vector that corresponds to the forward wing segment forward thrust position (14b and 16b as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have propulsion units that vector thrust based on the position of the forward wing segment because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having propulsion units that vector thrust based on the position of the forward wing segment is that it allows the thrust to be vectored with the wings which helps with the transition between forward and vertical flight.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (PGPub #2006/0157614) in view of Taylor (US #3,666,209), and Shenk (US #6,659,394).
Regarding claim 19, Simpson teaches an aircraft comprising: an airframe comprising a wing assembly (11 as seen in figure 2) that includes a forward wing segment (12 as seen in figure 2) and a rear wing segment (12 as seen in figure 2), wherein the forward wing segment is positioned within the airframe forward of at least a portion of the rear wing segment (12 as seen in figure 2), wherein the forward wing segment and the rear wing segment Page 6 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/808,223define outboard-most portions of the wing assembly (12 as seen in figure 2, as can be seen in figure 2 when viewed from the side there is nothing located outboard of the forward and rear wing segments), and wherein the wing assembly is configured to be selectively transitioned among: (i) a forward thrust configuration (12 as seen in figure 1a) in which the forward wing segment and the rear wing segment define a continuous airfoil shape (12 as seen in figure 1a); and (ii) a plurality of pitched thrust configurations (12 as seen in figures 1b, and 1c) in which the (12 as seen in figures 1b, and 1c) and the forward wing segment and the rear wing segment define discrete airfoil shapes (12 as seen in figures 1b, and 1c); wherein the forward wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of forward wing segment tilt positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the plurality of forward wing segment tilt positions comprises a forward wing segment forward thrust position (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and a plurality of forward wing segment pitched positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the forward wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and the plurality of forward wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5); wherein the rear wing segment is pivotally coupled within the airframe and configured to be selectively tilted among a plurality of rear wing segment tilt positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the plurality of rear wing segment tilt positions comprises a rear wing segment forward thrust position (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and a plurality of rear wing segment pitched positions (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5), wherein the rear wing segment forward thrust position corresponds to the forward thrust configuration of the wing assembly (12 as seen in figure 1a, and Paragraph 34, lines 1-10) and the plurality of rear wing segment pitched positions corresponds to the plurality of pitched thrust configurations of the wing assembly (12 as seen in figures 1b, and 1c, and Paragraph 35, line 1-Paragraph 36, line 5); but Simpson does not teach a plurality of propulsion units operatively coupled to the forward wing segment that are configured to supply thrust to the aircraft when the wing assembly is in the forward thrust configuration and when the wing 
However, Taylor does teach a plurality of propulsion units (16, and 16a) operatively coupled to the forward wing segments (14, 14a, 16, and 16a as seen in figure 1) that are configured to supply thrust to the aircraft when the wing assembly is in the forward thrust configuration (14b, and 16b as seen in figure 2) and when the wing assembly is among the plurality of pitched thrust configurations (14b, and 16b as seen in figure 4), wherein the plurality of propulsion units are configured to be tilted with the forward wing segment among the Page 7 -AMENDMENT AND RESPONSE TO OFFICE ACTION;App. No. 16/808,223plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4), and wherein the plurality of propulsion units are configured to supply thrust to the aircraft along a plurality of thrust vectors that correspond to the plurality of forward wing segment tilt positions (14b, and 16b as seen in figures 2, and 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a plurality of propulsion units attached to the front wing segment and move with the front wing segment because Simpson and Taylor are both split tilt wing aircraft.  The motivation for having a plurality of propulsion units attached to the front wing segment and move with the front wing segment is that it allows the thrust to be vectored with the wings which helps with the transition between forward and vertical flight.  But Taylor does not teach that the forward wing segments are a single forward wing segment.
However, Shenk does teach that the forward wing segments are a single forward wing segment (22, and 54 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the forward wing segments be a single forward wing segment because Simpson and Shenk are both split tilt wing aircraft.  The motivation for having the .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Svetopolk (FR 840072 A) teaches a split aircraft wing wherein the trailing edge of the forward wing segment is entirely ahead of the leading edge of the rear wing segment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647